Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 1 of 33 PageID #: 11




                              EXHIBIT A
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 2 of 33 PageID #: 12
                                                                                                                                                       US007693956B2


  (12) United States Patent                                                                                               (10) Patent No.:                               US 7.693,956 B2
       Moricz et al.                                                                                                      (45) Date of Patent:                                     *Apr. 6, 2010
  (54) ACCESSING DEEP WEB INFORMATION                                                                                       6,718,365 B1                   4/2004 Dutta ......................... 709/217
        USING ASEARCHENGINE                                                                                                 6,993,569 B1* 1/2006 Rees, Jr. ..................... 709/217
                                                                                                                            7,277.923 B2 * 10/2007 Rensin et al. ............... 709/217
  (75) Inventors: Michael Z. Moricz, 1575 Tenaka Pl.                                                                                               S a
                  Apt. H8, Sunnyvale, CA (US) 94.087;                                                                 2001/0049676 A1* 12/2001 Kepler et al. ...                                ... TO7.3
                              in RRR Jr. Falls Church, VA  9       es                       s
                                                                                                                      2001/0049687 A1* 12/2001 Russell .......................... 707/3
                           (US)                                                                                       2002/O123991 A1*                     9, 2002 Asami et al. ................... 707/3
                                                                                                                      2002/0133381 A1*                     9/2002 Tso ............................... 705/5
  (73) Assignee: Michael Z. Moricz, Bellevue, WA (US)
  (*) Notice:              Subject to any disclaimer, the term of this
                           patent is extended or adjusted under 35                                                                                              (Continued)
                           U.S.C. 154(b) by 2123 days.
                                                                                                                                                 OTHER PUBLICATIONS
                           This patent is Subject to a terminal dis
                           claimer.                                                                                 Incy Wincy, webpages, copyright 2001.*

  (21) Appl. No.: 10/397.992                                                                                                                                    (Continued)
          1-1.                                                                                                      Primary Examiner Ario Etienne
  (22) Filed:              Mar. 25, 2003                                                                            Assistant Examiner Barbara N Burgess
  (65)                       Prior Publication Data                                                                 (74) Attorney, Agent, or Firm Schwabe, Williamson &
                                                                                                                    Wyatt P.C.
        US 2003/0212737 A1                                 Nov. 13, 2003
                                                                                                                    (57)                                        ABSTRACT
                Related U.S. Application Data
  (60) 25,
       Provisional
            2002. application No. 60/366,817, filed on Mar.                                                         Associated query parameters of queries of query answer web
          s                                                                                                         pages of a plurality of websites corresponding to a set of
  (51) Int. Cl.                                                                                                     search criteria are identified and reconciled. Proxy web page
       G06F 5/16              (2006.01)                                                                             specifications comprising the queries and their associated
  (52) U.S. Cl                      709/217: 709/203: 707/3                                                         query parameters are created, and Submitted for processing
          Oa -   ---    ---- ----- ------ --- ------ ---                        707/10.705/14                       by a search engine to create a plurality of indices to effectively

  (58) Field of Classification Search         709f217                                                               index the dynamic query answer web pages. For associated
                  709/203: 707/10 lo2.7.104.1 95.3 4.                                                               query parameters to be posted to the websites, the associated
                                          s                    s        s s            • us - s 7051 4              query parameters for pre-filling the forms are pre-stored at a
       See application file for complete search history                                                             proxy server, and the corresponding queries included in the
                                                                                                                    indices, modified to address the proxy servers. During opera
  (56)               References Cited                                                                               tion, on receipt of the search criteria from a client, the search
                       U.S. PATENT DOCUMENTS
                                                                                                                    engine returns a search answer web page including the indi
                                                                                                                    ces that effectively indexes the dynamic query answer web
       5,864,863. A                1/1999 Burrows                                                                   pages. In alternate embodiment, the effective indices may be
       6,278,993 B1                8/2001 Kumar et al.                                                              automatically selected
       6,321,251 B1              1 1/2001 Deisinger et al.
       6,487,555 B1              1 1/2002 Bharat et al.                                                                                        10 Claims, 22 Drawing Sheets

                                                                                                                                                     Websites
                                                                                                                                                       08
                                                                                                                                               dynamic Web
                                                                                                                                               Page Generator
                                                                                                                                               118




                                                                                                 Search
                                                                          Search Engine         Services                   Proxy Function         E.
                                                                                 114               104                          116               16

                                                                              Web Page          Index                      Parr Walues for
                                                                               indexes      ... Genr13                     Pre-filling Forms
                                                                                15                                               17
                                                                                                         ww



                                                                                                              Proxy Web
                                                                                                              Page Spec
                                                                                                               19
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 3 of 33 PageID #: 13


                                                         US 7.693,956 B2
                                                                  Page 2

                  U.S. PATENT DOCUMENTS                                Raghavan, S. and Garcia-Molina, H., “Crawling the Hidden Web”
   2002/0152101 A1* 10, 2002 Lawson et al. ................. 705/6
                                                                       Sep. 11, 2001, Proceedings of 27th Int’l Conf. on VLDB, pp. 129
   2003/0088,544 A1  5, 2003 Kan et al.
                                                                       139,          <http://www.dia.uniroma3.it-vldbproc/017. 129.pdf>
                                                                        retrieved Jul. 19, 2006.
                    OTHER PUBLICATIONS                                 Bergman, M.. “The Deep Web: Surfacing Hidden Value” Sep. 24.
  Incy Wincy, Background Information, copyright 2001.*                 2001, Journal of Electronic Publishing 7(1), <http://www.
  Incy Wincy, Article, “Loop Improvements Launches Incy Wincy, the     brightplanet.com/pdfdeepwebwhitepaper.pdf> retrieved Jul. 19.
  Invisible Web Search Engine”, Aug. 16, 2000.*                        2006.
  Warnick, W. et al., “Searching the Deep Web: Directed Query Engine   Bruemmer, P., “Indexing Deep Web Content”. Mar. 27, 2002. <http://
  Applications at the Department of Energy', Jan. 1, 2001, <http://    www.searchengineguide.com/wi/2002/0327 wi2.html> retrieved
  www.dlib.org/dlib/january01/warnick/01 warnick.html> retrieved       Jul. 19, 2006).
  Jul. 19, 2006).
  "Quigo Unveils Deep Web Search Technologies'. Aug. 15, 2001,         Mills, E., “Google flight search takes off, Oct. 28, 2005, <http://
  <http://www.quigo.com/press081501.htm> retrieved Jul.19, 2006).      www.news.com/Google+flight--search+takes+off 2100-1038 3
  Bruemmer, P. “Make Way for the Deep Crawl', Aug. 29, 2001,           5917821.html> retrieved Jul. 19, 2006.
  <http://www.clickZ.com/experts/search/opt/article.php/874131 >
   retrieved Jul. 19, 2006.                                            * cited by examiner
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 4 of 33 PageID #: 14
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 5 of 33 PageID #: 15


  U.S. Patent          Apr. 6, 2010      Sheet 2 of 22         US 7.693,956 B2

                                            Select a Search
                                                   202



                                  Determine how the Search is to be
                                 submitted to a plurality of Websites
                                               Of interest
                                                   204


                                        Reconcile the manner of
         200                                 Submissions
                                                   206



                                  Create Corresponding Proxy Web
                                            Page Specs
                                                   208



                                  Submit Proxy Web Page Specs to
                                      Search Services for indexing
                                                 210


                                  Create and Store Parm Values for
                                  Pre-filling Forms on Proxy Servers
                                      for applicable Submissions
                                                   212


                                                Figure 2
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 6 of 33 PageID #: 16


  U.S. Patent               Apr. 6, 2010       Sheet 3 of 22                  US 7.693,956 B2




     Uniform Resource Locators 302                                              Search Criteria
                                                                                304

     http://www.automal.com/used.html?make=ford&modelsfocus&zip=22043           Focus 22043
     http://www.automall.com/used.html?nake-ford&model=focus&zip=22043          22043 Focus
     http://www.automall.com/used.html?make=ford&modelsfocus&zip=22043          Focus Falls
                                                                                Church
     http://www.automall.com/used.html?make=ford&modelsfocus&zip=22043          Falls Church
                                                                                Focus
     http://www.automall.com/used.html?nake=ford&modelstaurus&zip=22043         Taurus 22043
     http://www.automall.com/used.html?nakesford&modelstaurus&zip=22043         22043 Taurus
     http:/IWWW.automall.com/used.html?make=ford&modelstaurus&zip=22043         Taurus Falls
                                                                                Church
    - http://www.automall.com/used.html?makesford&modelstaurus&zip=22043        Falls Church
                                                                                Taurus         -
     http://www.oursite.com/proxyjoescars.html?Makeford&Modelsfocus&Zip=22 Focus 22043
     043&Year=1982-2002
     http://www.oursite.com/proxyioescars.html?Makeford&Model-focus&Zip=22 22043 Focus
     043&Year=1982-2002
     http://www.oursite.com/proxvioescars.html?Make-ford&Model-focus&zip=22     Focus Falls
     043&Year=1982-2002                                                         Church
     http://www.oursite.com/proxyioeScars.html?Makesford&Model-focus&Zip=&2     Falls Church      -
     2043&Year=1982-2002                                                        FOCUS
     http://www.oursite.com/proxvioescars.html?Make=ford&Model-dranada&zip=T Granada              -
     22043&Year=1982-2002                                                       22043
                                                                                          -
     http://www.oursite.com/proxyioesCars.html?Make-ford&Model=granada&Zip      22043
     220438Year=1982-2002                                                       Granada
     http://www.ourSite.com/proxyjoeScars.html?Makeford&Model=granada&Zip       Granada Falls
     22043&Year=1982-2002                                                       Church
    -
     http://www.OurSite.com/proxyioeScars.html?Make=ford&Modelegranada&Zip      Falls Church
     220438Year=1982-2002                                                       Granada




                                           Figure 3a
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 7 of 33 PageID #: 17


  U.S. Patent                  Apr. 6, 2010             Sheet 4 of 22                      US 7.693,956 B2




    Uniform Resource Locators 312                                                            Search Criteria
                                                                                            314

            deneratravel.com/res.html?persons=1&frombwi8torsfo&leave-0810&return=0815        Baltimore San
                                                                                             Francisco 0810
                                                                                             O815                w
            Oenerattrave.com/res.html?persons=1&from=bwi&to=sfo&leaves0810&return,0815       BWI San Francisco
                                                                                             O8100815
            qeneraltravel.com/res.html?persons=1&from abwi&to=sfo&leaves0810&return=0815     Baltimore SFO
                                                                                             O8100815            -
            Qenerattravel.Comfres.html?persons=1&frombwi8to=sfo&leave-0810&return=0815       BWI SFO 0810
                                                                                             O815




                                               Figure 3b
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 8 of 33 PageID #: 18


  U.S. Patent            Apr. 6, 2010       Sheet 5 of 22           US 7.693,956 B2




    gSEARCHFORMAT>                                          119a
    CDOC
    url=http://www.automall.com/used.html?make=ford&model focus&zip=22043>
    <CONTENT type="text/html">
    CHTML
    CHEAD
    <TITLE2Ford Focus 22043 - Automali.ComC/TITLE
    <META name="keywords" content="Focus, 22043">
    </HEADD
    CBODY2
    CH1> Ford Focus 22043 - Automa.com</H12
    <P>
    <H2>Find used car pricing information for Focus 22043 at Automall.com.</H2>
    <H2>Automall.com is your source for used car information.</H2>
    </BODY
    </HTML>
    </CONTENTZ
    </DOCD
    </SEARCHFORMAT&




                                        Figure 4a
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 9 of 33 PageID #: 19


  U.S. Patent             Apr. 6, 2010       Sheet 6 of 22             US 7.693,956 B2




     <SEARCHFORMAT2
     <OOC
     url=http://www.deneraltravel.com/res.html?persons=1&from=bwi&to Sfo&leave=08
     10&return=0815>
     <CONTENT type="text/html">
     <HTML2
     CHEADD
     <TITLE-Leave BWI 08/10/02, Return from SFO 08/15/02
     GeneralTravel.Com</TITLED
     <META name="keywords" content="Baltimore,San Francisco,0810,0815">
     </HEADD
     kBODY2
     <H1> Leave BW 08/10/02, Return from SFO 08/15/02 - GeneraTravel.com </H12
     <P>
     KH2>Find airline reservation information for "Baltimore San Francisco 0810 0815"
     at GeneralTravel.Comg/H2>
     <H2>GeneralTravel.com can make all your travel reservations.</H2>
     </BODY2).
     </HTML>
     </CONTENT>
     </DOCD
     </SEARCHFORMAT)




                                         Figure 4b
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 10 of 33 PageID #: 20


   U.S. Patent             Apr. 6, 2010        Sheet 7 of 22              US 7.693,956 B2




       500a

       Ford FOCUS 22043 - Automa.Com - 502a
       ... Find used car pricing information for Focus 22043 at Automall.com
       Automall.com is your source for used car information...
       http://www.automall.com/used.html?makesford&modelsfocus&zip=22043

       Ford Focus 22043 1982-2002 - JoesCarS.Com - 502b
       ... Find used car pricing information for Focus 22043 at JoesCars.com.
       JoesCars.com is a cool place to find used car information...
       http://www.ourSite.com/proxyioeScars.html?Makesford&Model-focus&Zip
       22043&Year=1982-2002




                                          Figure 5a
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 11 of 33 PageID #: 21


   U.S. Patent              Apr. 6, 2010        Sheet 8 of 22             US 7.693,956 B2




      00b
     Leave BW 08/10/02, Return from SFO 08/15/02 - General Travel.Com - 502C
     ...Find airline reservation information for "0810 Baltimore San Francisco 0815" at
     GeneralTravel.Com
     GeneraTravel.com can make a your travel reservations...
     http://www.ceneraltravel.com/res.html?persons=1&frombwi&tOSfo&leaves0810&r
     eturn=0815



     Leave BW 08/10/02, Return from SFO 08/15/02 - FastJet.Com - 502d
     ... Find airline reservation information for "0810 Baltimore San Francisco 0815" at
     FastJet.com
     The quickest and best service in the airline industry...
     http://www.fastiet.com/res.html?fcdest=bwi&tdest=sfo&start=0810&end=0815




                                        Figure 5b
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 12 of 33 PageID #: 22


   U.S. Patent              Apr. 6, 2010       Sheet 9 of 22            US 7.693,956 B2




     117a

     <form name="home" method="POST" action="used.html">
      <b>Used Car SearchCbr>
        Get FREE listings in your area.</b><br>
      <b>Make:</b><br>
            <select name="used make">
               <option value=">Select A Make-/option>
               <option value="Acura'YAcurag/option>
               <option value="Buick'>Buickg/option>
               <option value="Chrysler'>Chrysler</option>
               <option value="Daewoo'>Daewoo</option>
               <option selected value='Ford'>Ford</option>


           </Select>
      <b>Model:</b><br>
            <select name="used model">
                <option value=">Select A Models/option>
                <option value="Astro">Astrog/option>
               <option value="Avalanche 1500">Avalanche 1500</option>
               <option selected value="Focus">Focus</option>
           a/Select>
       <b>Your ZIP</b><br>
            <input type="text" name="zipcode" value="22043" size="8" maxlength="5">
            <input type="Submit" name="cmdSubmit" value="Continue">
     </form)




                                        Figure 6a
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 13 of 33 PageID #: 23


   U.S. Patent         Apr. 6, 2010      Sheet 10 of 22     US 7.693,956 B2




                                      Figure 6b
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 14 of 33 PageID #: 24


   U.S. Patent                                              Apr. 6, 2010                                             Sheet 11 of 22   US 7.693,956 B2




        <form method="POST" action="res.html" name="FlightSearch">
         <b>Fare FinderC/b>
         <a href="more options.html">More options</ad (br>
         From <input type=text name=from size= i i value="bwi">
         To <input type=text name=to size=11 value="sfo">
         <input type="radio" name="Way" value="RoundTrip" checkcd-Round trip
         <input type="radio" name="Way" value="OneWay">One way<br>
         <a href="multi city.html">Multi city</asbr>
         Persons <select name="persons">
            <option value="I" selected></option>
         </select>

         Departure dategbr>
         <select name="leave month">
            <option value="05" selected-May-?option>
        </select>
         <select name="leave date">
            <option value="04" selected 4</option>
            <option value-"05">5</option>
        </select>
         <select name="leave td">
            <option value="morning" selected>Mornings/option
         </select>
         <br>
                -- was sn-i or aaaaa-ow-users as -1 rp-e-r- or -r- is   v nintervest Essroad a -o-   or   -an-orth



                    Return portion omitted

        Search by
         <input type="radio" name="lowestfares" value="schedule">Schedule
         <input type="radio" name="lowest fares" value="price" checked >Price
         <br>
         <input type=submit value="Check">
        </form

                                                                                                 Figure 6c
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 15 of 33 PageID #: 25


   U.S. Patent         Apr. 6, 2010       Sheet 12 of 22    US 7.693,956 B2




                                      Figure 6d
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 16 of 33 PageID #: 26


   U.S. Patent                 Apr. 6   9   2010   Sheet 13 of 22        US 7.693,956 B2



                                                                    1
                                                                    0!




                                                                    80/
                                                                                1aun61-I



                     JOS3 c]
                                                                     90
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 17 of 33 PageID #: 27
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 18 of 33 PageID #: 28
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 19 of 33 PageID #: 29
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 20 of 33 PageID #: 30


   U.S. Patent         Apr. 6, 2010    Sheet 17 of 22                   US 7.693,956 B2




                                                 -pueºas'voqz?ilunayd
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 21 of 33 PageID #: 31


   U.S. Patent         Apr. 6, 2010    Sheet 18 of 22       US 7.693,956 B2




                                                                       b69.In? I
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 22 of 33 PageID #: 32


   U.S. Patent                                              US 7.693,956 B2




                                                                       q69.InÃ¡H



              Jo,dous
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 23 of 33 PageID #: 33


   U.S. Patent                         Apr. 6, 2010           Sheet 20 of 22                      US 7.693,956 B2




              1002a


                                         flights from baltimore to sanfrancisco
        1. www.GeneraTravelcom

            From
            Departure date: gcc-o-o-o-o-
                              :

            Return date:      I Selectron

        2. United Airlines

            From                  va

            Departure date: Sel
            Return date.


            Front
            Departure date: Selectone
            Return date.          Select-one       Select-one
        4. FareSeek. Flights - Discount Airfare. Discount Flights Hotels ...
           20% to 50% Discount on international Flights! Departure. From: To:
           www.fareseek, contij - 83k - Mar 23, 2003.
        S. AirTechSpecials
           ... but your chances of getting bumped off any of these flights are the same as .322
           Mauito San Francisco $129 one way,322 Baltimore to CopenhagenS189 one way,...
           www.airtech.com/specials.html -30k-Mar 23, 2003




                                                            Figure 10a
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 24 of 33 PageID #: 34


   U.S. Patent                    Apr. 6, 2010             Sheet 21 of 22                      US 7.693,956 B2




             1002b

                                   Flights from battimore to sanfrancisco
                                                           www.GeneraTravel cem

                                From:
                                Departure date
                                Return date:



          20% to 30% discount on International Flights Departure. From: To;
          www.fareseek conta- 83k - Mar 23, 2003.
     2. AiTechSpecials
        ... but your chances cf getting bumped off any of these flights are the same as .322
        Maui to Sara Francisco $129 one way,322 Baltimore to Copenhagen $189 one way, ...
        www.airtech, conty specials.htstil-30k - Mar 23, 2003.
     3.    istgurat Hotels: Holes and Car Rentals          e
          ...FLIGHTS Discount Airfare Cheap Flights HOT DISCOUNTS. Arnaheim Aanta Atlantic City
          Baltimore Biloxi Boston...San Antonio San Diego San Francisco Seattle Tampa.
          www.trayelguys.net. 15k Mar 23, 2003.
     4.                    - Fight c     take 1-da     -       is difficult
        ... says USAirways has cut so many flights between Baltimore and the West Coast, he
        ofter has to stay an extra night on business trips to San Francisco andles.
        www.usatoday.com/money biztravel 2002-04-30-iste-flight.htm - 27k - Mar 23, 2003.
     S. Contier Trayei Standby Mesabag Page
           These listings only show fights where over 50 seats ate...Sold Out This Week, Baltimore,
        MD-US, Cancun, Mexico, 2,3,4, Honolulu, Hawaii-US San Francisco, CA - US, ...
        www.couriertravel.org/standby, asp-30k




                                                     Figure 10b
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 25 of 33 PageID #: 35


   U.S. Patent                              Apr. 6, 2010                      Sheet 22 of 22                US 7.693,956 B2




            1002c

                                    tightstrombatimore to sanfrancisca

                           s -- Discount Airfare. Discount Fights Hotels - ...
           20% to 50% Discount on International Flights Departure. Front: To:
           ww.fstesek, corry. 83k-Mar 23,23
      2. AiTechSpecials
           ... but your chances of getting bumped off any of these flights are the same as .322
           Maua to San Francisco 129 one way,322 Baltimore to Copenhagen 589 one way, ,
           www.airtech.coinspecialistian 30k - a 3.203
      3.   Discourt Hotels:          ad             fortrave
             FLIGHTSDiscourt Airfare Cheap Flights HGT DISCOUTS Anaheim Atlanta Atlantic
           City
           Baltitore Biloxi Boston. San Antonio San Diego San Francisco Seattle Taipa,
           www.travelguys.net/- 1.5k-Mar 23, 2003.
      4 ISATODAY.com . Eight cutstake day lessness tries difficial
             says US Airways has cut so many flights between Baltimore and the West Coast, he
           of enhas to stay an extra night on business trips to San Francisco and los.
           www.usatoday.cornimoney bitravell 2003-04-30-late-flight.htm .27k - Mar 23, 2003
      5,     auties Tara Statests. Page
           ... These listings only show flights where over 30 seats are ...Sold Out This Week, Baltimore.
           MD - S, Cancun, Mexico, 2,3,4, Honolulu, Hawaii-US, Set Francisco, CA - US,
           www.touriertravel.org/standby, asp-30k.




                                                             Figure 10c
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 26 of 33 PageID #: 36


                                                          US 7,693,956 B2
                                  1.                                                                     2
           ACCESSING DEEP WEB INFORMATION                                     Similar disadvantages exist, if the Orbitz website is entered
                USING ASEARCHENGINE                                         via index 804.
                                                                               FIGS. 8c-8d illustrate the static promotional web pages
                    RELATED APPLICATION                                     indexed by indices 806-808. They are merely promotional
                                                                            web pages, and not the flight schedule or availability web
      The present invention is a non-provisional application of             pages that the user is looking for. Again, the reason is that the
   provisional application No. 60/366,817 filed on Mar. 25.                 flight schedule and availability web pages are dynamically
   2002, entitled “A Method of Querying Multiple Deep Web                   generated based on the flight schedule and availability infor
   Sites Using a Search Engine', claims priority to said provi              mation in the databases of Southwest and Alaska Airlines.
   sional application, and incorporates its specification in its       10     FIGS. 9a-9b illustrate the end results that the user desires.
   entirety by reference.                                                   That is, in response to the user's provision to a search engine,
                                                                            of the search criteria “flights from Seattle and San Jose', the
                  FIELD OF THE INVENTION                                    user is provided with a searchanswer page having indices that
                                                                            index not only the relevant static web pages, but also the
     The present invention relates to the field of data processing.    15   relevant dynamic web pages to be generated, such as would
   More specifically, the present invention is related to accessing         be provided using this invention. Further, on selection of one
   deep Web pages using a search engine.                                    of such indices, the user can be taken to the indexed dynamic
                                                                            web page, with the search criteria preserved, i.e. the from and
             BACKGROUND OF THE INVENTION                                    to cities of Seattle and San Jose, filled in, without requiring
                                                                            the user to re-fill or re-select the search criteria again.
      Currently, Internet search engines index the information                     BRIEF DESCRIPTION OF THE DRAWINGS
   found on static web pages on public websites. Static web
   pages are web pages that exist before and after a user accesses            The present invention will be described by way of exem
   them. A search engine saves two pieces of information from          25   plary embodiments, but not limitations, illustrated in the
   each static web page it indexes. The first piece of information          accompanying drawings in which like references denote
   is the location of the web page, commonly referred to as the             similar elements, and in which:
   uniform resource locator (URL). The second piece of infor                  FIG. 1 illustrates network view of a computing environ
   mation is one or more keywords from the text of the web page.            ment Suitable for practicing present invention, in accordance
   A search engine is then, essentially, a collection of URLs and      30   with one embodiment;
   associated keywords.                                                        FIG. 2 illustrates an overview of the method of the present
      Deep web information, however, is not contained on static             invention, in accordance with one embodiment;
   web pages. Instead, it is produced in response to a specific                FIGS. 3a-3b illustrate a number of reconciled queries with
   query by a user and results in dynamic web pages. Search                 their associated query parameters, of a number of websites,
   engines themselves are deep websites. A dynamic web page            35   for a number of example search criteria, created in accor
   only exists after a user's query and disappears after the user           dance with the teachings of the present invention;
   exits the dynamic web page. As a result, deep web informa                   FIGS. 4a-4b illustrate a number of example proxy web
   tion or the dynamic web pages that can be generated there                page specifications, created in accordance with the teachings
   from are not typically available from search engines.                    of the present invention;
      As a result, a user using a search engine to locate informa      40      FIGS. 5a-5b illustrate two example indices created using
   tion, for certain type of information searching, often finds             proxy web page specifications of the present invention;
   himself/herself not finding the right information, or having to            FIGS. 6a-6d illustrate a source view and an end-user view
   re-enter the search criteria, as query parameters of queries to          each of two example pre-filled forms for two example queries
   generate the dynamic web pages having the desired informa                employing the POST method to post its associated query
   tion.                                                               45   parameters to the corresponding websites;
      FIGS. 8a-8d illustrate one example of this problem. For the             FIG. 7 illustrates an example computer system suitable for
   illustrated example, a user uses a search service/engine (Such           use as either a client or to host a proxy function, a search
   as Goggle) to search for “Flights from Seattle to San Jose'.             engine or a web server, to practice the present invention, in
   FIG. 8a illustrates selected portions of an example search               accordance with one embodiment;
   answer web page 800 returned from the search service/en             50      FIGS. 8a-8d illustrate the inadequacies of the prior art in
   gine. Example search answer web page 800 includes indices                facilitating a user in accessing deep web information using a
   802 and 804 indexing flight deals on Priceline and Orbitz's              search engine, for an example information search;
   websites respectively, and indices 806 and 808 indexing static             FIGS. 9a-9b illustrate two user desired results of the
   promotional pages on Southwest and Alaska Airline's web                  example information search of FIG. 8a-8d; and
   sites respectively.                                                 55      FIGS. 10a–10c illustrate three example search result pages,
      FIG. 8b illustrates the example static web page indexed by            in accordance with an alternate embodiment of the present
   index 802. It is essentially a form for facilitating a user to           invention.
   search for specific flight deals available on Priceline's web
   site. In other words, because the flight deal web page for                   DETAILED DESCRIPTION OF EMBODIMENTS
   flights between Seattle and San Jose, if available, is dynami       60                 OF THE INVENTION
   cally generated based on flight deal information in a database,
   the proper query answer webpage is not indexed by the search                The present invention includes search engines enhanced to
   service/engine. Consequently it is not available. Only the               effectively index dynamic web pages, companion proxy serv
   generic static root web page (which could have been retrieved            ers, and related methods and apparatuses.
   with merely the search criteria of “flight deals’) is indexed,      65      Part of the description will be presented in terms com
   resulting in the user essentially having to start the search over        monly employed by those skilled in the art to convey the
   again, once he/she enters Priceline's website.                           substance of their work to others skilled in the art, including
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 27 of 33 PageID #: 37


                                                         US 7,693,956 B2
                                  3                                                                      4
   but are not limited to terms such as websites, static and               to websites 108 using a POST method, i.e. the associated
   dynamic web pages, queries, query parameters, query answer              query parameters of the queries are Submitted separately
   pages, search criteria, search answer web pages and forms.              (typically Subsequently), after corresponding connections
   On a computing device, these logical entities are represented           have been established with the websites 108, using their cor
   and manipulated in the form of electrical and/or optical sig            responding URLs. Thus, in the second method called the
   nals.                                                                   POST method, the URL is disassociated from the input
      In the following description, various aspects of the present         parameters. The associated input parameters with the URL
   invention will be described. However, it will be apparent to            would make the resulting URL unique. However, without a
   those skilled in the art that the present invention may be              unique URL, that is, without the association of the FORM
   practiced with only some or all aspects of the present inven       10   URL with the specific input parameters, the completed
   tion. For purposes of explanation, specific numbers, materials          FORM cannot be indexed by a search engine or cannot even
   and configurations are set forth in order to provide a thorough         be bookmarked by a browser.
   understanding of the present invention. However, it will be                In alternate embodiments, the present invention may be
   apparent to one skilled in the art that the present invention           practiced with communication with websites 108 being prac
   may be practiced without the specific details. In other            15   ticed using other communication protocols, including but are
   instances, well-known features are omitted or simplified in             not limited to HTTP Secure (HTTPS), File Transfer Protocol
   order not to obscure the present invention.                             (FTP), Secure FTP (SFTP), Telnet, Secure Shell, Secure
      Various operations will be described as multiple discrete            Copy (SCP), Goopher, and so forth.
   steps in turn, in a manner that is most helpful in understanding           Continuing to refer to FIG. 1, computing environment 100
   the present invention, however, the order of description                further includes a number of clients 102, and search services
   should not be construed as to imply that these operations are           104, coupled to each other and to websites 108 via network
   necessarily order dependent. In particular, these operations            110. Clients 102, assisted by search services 104, selectively
   need not be performed in the order of presentation.                     consume the services and/or information offered by websites
      The use of heading and sections are to facilitate under              108.
   standing of the present invention, and they are not to be          25     For the embodiment, clients 102 include browsers 112, and
   limiting on the present invention. The phrase “in one embodi            use browsers 112 to consume the service and/or information
   ment is used repeatedly. The phrase generally does not refer            offered by websites 108 in the form of web pages. Clients 102
   to the same embodiment, however, it may. The terms “com                 further include operating system services (not shown) in Sup
   prising”, “having and “including are synonymous, unless                 port of browsers 112. Browsers 112, supported by the oper
   the context dictates otherwise.                                    30   ating system services, are equipped to communicate with
                                                                           search services 104 and websites 108 in one or more of the
                             Overview                                      earlier described protocols.
                                                                              In alternate embodiments, browsers 112 and the underly
      Referring now to FIG. 1, wherein a network view of a                 ing operating system services may be fully integrated. In
   computing environment Suitable for practicing the present          35   other embodiments, some functions of browsers 112 and the
   invention, is shown. As illustrated, computing environment              underlying operating system services may be offered by an
   100 includes a number of websites 108 offering services                 intermediate “middle' layer of services instead.
   and/or information. In particular, each website 108 includes              For the embodiment, search services 104 include search
   dynamic web page generator 118 to generate various dynamic              engine 114, web page indices 115 indexing web pages of
   web pages to facilitate delivery of the services and/or infor      40   websites 108 offering services and/or information, and index
   mation offered.                                                         generator 113 to generate indices 115. As will be described in
      Typically, dynamic web page generator 118 generates the              more detail below, under the present invention, web page
   various dynamic web pages using information stored in Vari              indices 115 also advantageously index web pages of websites
   ous databases (not shown) of websites 108, which may be                 108 that are dynamically generated in response to queries
   co-resident or remotely disposed from the server(s) hosting        45   having associated query parameters.
   websites 108 (but communicatively coupled). Each dynamic                  Similar to clients 102, search services 104 further include
   web page is typically generated in response to a query having           operating system services (not shown) in Support of elements
   a particular set of associated query parameters. Accordingly,           113-115. Search engine 114 supported by the operating sys
   these dynamic web pages will also be referred to as query               tem services, are equipped to communicate with clients 102
   answer web pages.                                                  50   and websites 108 in the appropriate protocols.
      Further, the query answer web pages may be generated                    In alternate embodiments, search engine 114 and the
   using Commom Gateway Interface (CGI) Scripts, in conjunc                underlying operating system services may be fully integrated.
   tion with instructions of one or more programming languages             In other embodiments, some functions of search engine 114
   (Perl, C, C++, Basic, Fortran, Pascal, etc.), or a proprietary          and the underlying operating system services may be offered
   dynamic web page generator, Such as Microsoft's generated          55   by an intermediate “middle' layer of services instead.
   ASP pages.                                                                 For the embodiment, search services 104 are comple
     For the illustrated embodiment, communication with web                mented by at least one proxy server 106, which is coupled to
   sites 108 are conducted using the Hypertext Transmission                websites 108, clients 102, and search services 104 via net
   Protocol (HTTP) over Transmission Control Protocol/Inter                work 110. Proxy server 106 includes in particular proxy func
   net Protocol (TCP/IP), and the dynamically generated web           60   tion 116, and associated query parameter values 117 for pre
   pages are specified using the Hypertext Markup Language                 filling query forms to be provided to their websites 108. More
   (HTML). For some queries, the associated query parameters               specifically, for the earlier described HTML and HTTP ori
   are submitted to websites 108 using a GET method, i.e. the              ented embodiment, pre-filled query forms facilitate posting
   associated query parameters of the queries are Submitted in             of the associated query parameters to their websites 108 via
   conjunction with the corresponding URLs, identifying the           65   the POST method.
   locations of the corresponding websites 108. Whereas, for                 The term “form as used herein in the specification and in
   other queries, the associated query parameters are Submitted            the claims, in general, refers to an electronic form which may
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 28 of 33 PageID #: 38


                                                          US 7,693,956 B2
                                5                                                                              6
   be one of any one of a number of form types, including but are           query parameters are car make, car model, and user's Zip
   not limited to, HTML FORMs, Windows FORMs, ASP gen                       code. JoesCars.com's query parameters are car make, car
   erated FORMs, Java FORMs, Javascript FORMs, directX                      model, user's Zip code and car year or years.
   FORMs, and so forth, as well as form-like documents and/or                  The first step in identifying and reconciling the queries of
   data structures/organizations, unless the context of a particu      5    these sites is to find a minimum number of query parameters
   lar usage instance specifically narrows the meaning for the              for this group of queries. In this example case, JoesCars.com
   particular usage instance to a particular form type.                     has one more query parameter, which is the year or years.
      As illustrated, indices 115 effectively index the dynami              Since Automall.com does not have this parameter, it can be
   cally generated query answer web pages, and if applicable,               eliminated. If JoesCars.com requires the year or years, the
   associated query parameter values 117 for pre-filling query         10   largest range of years may be selected. For example, if Joes
   forms are generated in accordance with proxy web page                    Cars.com provides support for years between 1982 and 2002,
   specifications 119 of the dynamically generated query answer             then the year range for its query will always be 1982-2002.
   web pages.                                                                  Choosing a default constant value for the car year leaves
      Except for indices 115 that effectively index the dynami              three query parameters for both sites to be specified. This,
   cally generated query answer web pages, associated query            15
                                                                            however, may be reduced further. If it is assumed that every
   parameter values 117 for pre-filling query forms (if appli               model name is unique, then the user may be able to make a
   cable) to facilitate Submission of associated query parameters           query with just two pieces of information. These are the car
   of queries of websites 108, and proxy web page specifications            model and user’s zip code. If the car make is required by both
   119, clients 102 (including browsers 112), search services               sites, this will be provided in the query. The user will not,
   104 (including search engine 114 and indices 115 that index              however, be required to enter it in the search engine query.
   static web pages), proxy server 106 (including proxy function
   116), websites 108 (including dynamic web page generators                   In various embodiments, during this stage of query identi
   118 and their databases (not shown)), and network 110 rep                fication and reconciliation, the user's options for query
   resentabroad range of these respective elements known in the             parameters may also be expanded. For example, if a list exists
   art or to be designed. In particular, network 110 may include       25   which associates a Zip code to a city and state, the process may
   one or more private and/or public networks, such as the Inter            make plans to allow for a user to Substitute a city or state in the
   net. Their functions and constitutions are known, accordingly            search engine query. The query that is sent to each deep web
   will not be further described.                                           site 108 will contain the zip code even though the user entered
      Otherwise, the method of the present invention, proxy web             a city or state. If the list of associated cities and States for Zip
   page specifications 119, indices 115 that effectively index the     30   codes is used, the minimum number of query parameters for
   dynamically generated query answer web pages, and associ                 used car sites is still two. However, the parameters are now car
                                                                            model and user location.
   ated query parameter values 117 for pre-filling forms (if
   applicable) to facilitate Submission of associated query                   Once the minimum number of query parameters is found,
   parameters of queries of websites 108, will be described in              the next step is to identify how the query of each deep web site
   turn, in the description to follow.                                 35   108 in the group is invoked. This involves determining the
                                                                            query syntax and method of the HTTP request and the number
                        Initialization/Set up                               and type of parameters required. Most of this information can
                                                                            be obtained by examining the HTML within the FORM state
      FIG. 2 illustrates an overview of a method of the present             ment of the dynamically generated query answer page. Any
   invention, in accordance with one embodiment. More specifi          40   additional information that is required may be found by
   cally, FIG. 2 illustrates the initialization or set up operations        executing some sample queries.
   for setting up search services 104, and if applicable, proxy                Suppose that in the example given, it is found that Automa
   servers 106, to facilitate clients 102 to access deep web infor          ll.com uses a GET HTTP request method and JoesCars.com
   mation of websites 108.                                                  uses a POST request method. Furthermore, Automall.com's
     As illustrated, for each set of search criteria of interest,      45   URL syntax is
   block 202, the queries including the associated query param                http://www.automall.com/
   eters, and the manner they are submitted to websites 108, e.g.           used.html?make-chevrolet&model-corvette&zip=22043
   whether through the GET method or the POST method, are                     and JoesCars.com’s POST parameters are:
   identified, block 204. The identified queries are then recon
   ciled, block 206.                                                   50     Make, Model, Year and Zip
     The above operations are best illustrated by a couple of                 The request method and query syntax for the deep web sites
   examples. The first example illustrates how queries of various           108 are then known. What remains to be understood is how
   used car websites of interest for various used car searches of           the GET and POST parameters need to be added. For
   a HTML/HTTP based embodiment are identified and recon                    example, if the make parameter for Automall.com is entered
   ciled, and the second example illustrates how queries of vari       55   through a text field, then it may be insensitive to the case of a
   ous airline websites of interest for various used flight sched           make name. However, if the make parameter is obtained from
   ule/availability searches of a HTML/HTTP based                           a pulldown, there is only one way of representing each make
   embodiment are identified and reconciled.                                 aC.
     Used Car Sites                                                           Assume that Automall.com and JoesCars.com list car
     Suppose two used car deep web sites 108 are of interest.          60   make and model in user pulldowns which translate to HTML
   These sites are Automall.com and JoesCars.com, and for ease              SELECT statements. All of the possible combinations of
   of understanding, their dynamically generated web pages are              make and model can then be obtained from the HTML.
   assumed to be HTML based. Moreover, communication with                   Assume that the Year input for JoesCars.com is a TEXT field
   Automall.com and JoesCars.com are assumed to be HTTP                     and “1982-2002 is an acceptable range syntax. Finally,
   based.                                                              65   assume that both sites accept a five-digit Zip code through a
      Further, the queries of their query answer web pages have             TEXT field. The method for invoking the deep web sites is
   similar query parameters. More specifically, Automall.com’s              then well understood.
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 29 of 33 PageID #: 39


                                                             US 7,693,956 B2
                                   7                                                                         8
      After defining the minimum set of query parameters and                    FastJet.com use the GET HTTP request method. Also sup
   understanding the methods of invocation of each deep web                     pose that the URL syntax for each of these sites is as follows.
   site 108, the next step is to develop a list of site queries and               http://www.generaltravel.com/
   parameter values.                                                            res.html?persons=1&from=bwi&to=sfo&leav
      For example, an excerpt from Automall.com’s list is illus                 e=0504&return=0506
   trated in FIG.3a. The list contains the query URL followed by                  http://www.fastjet.com/
   a set of query parameter values that a user might enter as a set             res.html?fcdest=bwi&tdest=Sfo&start=0504&end=05 06
   of search criteria.                                                             The third step in the process is then to create the lists of site
      Note that the query URL contains the car make, but the set                queries and parameter values. In the case of used car sites, the
   of query values does not. This is because the minimum set of            10   car models were limited by the values placed in the HTML
   query parameters was chosen. Note also that some query                       select statements. Even the number of user Zip codes was a
   values contain the city name instead of the Zip code, but the                finite set. However, the number of possible departure dates
   zip code was entered in the URL query. This is an example of                 and return dates is infinite. As a result, the list of possible
   the expansion of the possible query parameter values by using                parameter values must be limited by Some other means.
   an additional file that associates Zip codes and city names.            15      Suppose that most reservations are booked no more than
      An excerpt from JoesCars.com list of site queries and                     one year in advance. Also, Suppose that most travel takes
   parameter values 302-304 is also shown in FIG. 3a.                           place within one month. The possible parameter values are
      The first noticeable difference between Automall.com's                    now considerably limited. First of all, the departure dates are
   list and JoesCars.com’s list is the URL destination. Instead of              then the next 365 days. For each departure date, there will be
   JoesCars.com's URL, the destination is a proxy server's URL                  30 return dates covering the following 30 days. Thus, there
   (outside.com). This is because of the HTTP request method                    will be a total of 365 times 30, or 10,950 possible combina
   used on the JoesCars.com site. A search engine cannot                        tions of dates.
   execute a POST request from one of its links. As a result, the                  To complete the list of values, a list of all possible destina
   link given to the search engine must be a GET request to a                   tions must be available. Every possible combination of to and
   third party proxy site that can execute the post and return the         25   from destination can then be generated. Furthermore, the
   JoesCars.com results page to the user.                                       destinations can be specified as cities or airport codes. The
      Another difference is the additional Year parameter. As                   complete list of parameter values is then 10,950 possible
   mentioned above, all queries are given the default range of                  combinations of dates for each possible combination of to and
   “1982-2002 for this additional parameter. Also, since each                   from destinations.
   site might span a different range of years the list of possible         30      An excerpt from GeneralTravel.com’s list of site queries
   query parameter values might be different. For example,                      and parameter values 312-314 is also shown in FIG. 3b.
   JoesCars.com might show Ford Granada while this model                           Note that the URL contains information not in the query. In
   might be too old for Automall.com. Remember that in this                     this case, this is the “number of persons traveling.” Also, note
   example the car models were found by searching the                           that query may contain the city or the airport, but the URL
   SELECT Statements of the HTML.                                          35   only contains the airport code. This implies that a list corre
      Note that while these lists might contain all possible inputs             lating airport codes and city names was used to generate the
   for the minimum set of query parameters, not all items in the                list of parameter values.
   list may be Submitted to the search engine. Instead, each item                  Referring back to FIG. 2, once the queries of the websites
   on the list might be compared to previous search engine                      108 of interest have been identified and reconciled, corre
   queries for relevance. If such a query is never entered, it may         40   sponding proxy web page specifications 119 for the dynami
   be excluded from the information given to the search engine.                 cally generated query answer web pages are created, block
     Airline Reservation Sites                                                  208, and submitted to search services 104 for processing to
                                                                                create indices 115 to index the dynamically generated query
      Suppose that two deep web airline reservations sites 108                  answer web pages.
   are of interest for various flight schedule and availability            45      More specifically, as earlier described, corresponding
   searches. One is a general travel site that lists the reservations           proxy web page specifications 119 are submitted to index
   of many different airlines. This site is called GeneralTravel                generator 113, which generates, in response, the earlier
   .com. The other is a site for a specific airline. This site is called        described indices 115.
   FastJet.com.
                                                                                  As described earlier, index generator 113 may be any one
     Again, for ease of understanding, the dynamically gener               50   of a number of such elements known in the art or to be
   ated web pages of GeneralTravel.com and FastJet.com are                      designed. Its functions and constitution are known, and
   assumed to be HTML based, and communications with the                        except for its usage, the manner it is constituted is not essen
   two sites are HTTP based.                                                    tial to the present invention.
     As with the used cars, the first step in identifying and                      FIGS. 4a-4b illustrate one each, an example proxy web
   reconciling the queries of the websites is to identify the mini         55   page specification 119a–119b for the queries of Automa
   mum set of query parameters. For airline reservations the                    ll.com and General travel.com. In alternate embodiments, the
   minimum set of parameters is four. These are the “departure                  information may be provided to search services 104 via other
   date”, “from location”, “return date' and “to location'. These               formats and/or approaches.
   parameters may also be used for hotel and car rental reserva                    FIGS. 5a-5b illustrate the corresponding example indices
   tions. However, the “from location' is not needed for these             60   that may be generated to effectively index the dynamic query
   types of reservations.                                                       answer pages for the earlier described search examples, i.e.
      Suppose GeneralTravel.com also requires the number of                     used car search, and flight schedule and availability search.
   people traveling. Since this is not part of the minimum set of               As illustrated, example indices 500a may comprise indices
   parameters, the default can be used. In this case the default is             502a-502b that advantageously index the dynamically gen
   one person.                                                             65   erated query answer pages for the example used car search,
      The next step is to understand the method of query invo                   and example indices 500b may comprise indices 502c-502b
   cation on each site. Suppose that both GeneralTravel.com and                 that advantageously index the dynamically generated query
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 30 of 33 PageID #: 40


                                                         US 7,693,956 B2
                                                                                                          10
   answer pages for the example flight schedule? availability              answer web page, thereby also overcoming the prior art dis
   search, and thereby overcoming the prior art deficiency of not          advantage of requiring the user to re-enter the search criteria.
   having any index that indexes dynamically generated web                 As described earlier, this is effectuated through the use of
   pageS.                                                                  proxy server 106 and the complementary associated query
      Referring again to FIG. 2, and recalling from earlier                parameter values 117 for pre-filling query forms pre-gener
   descriptions, for queries of the HTML and HTTP embodi                   ated and pre-stored on proxy server 106.
   ment employing a FORM and the POST method to post their                    In alternate embodiments, in lieu of retrieving the relevant
   associated query parameters to their websites 108, associated           forms in real time from the applicable websites 108, the
   query parameter values 117 for pre-filling query forms are              present invention may be practiced with the forms pre
   created and pre-stored in proxy server 106 to facilitate the       10   fetched, pre-filled and cached.
   form filing and parameter value posting. Accordingly, upon                 For the illustrated embodiment, preservation and transfer
   creation of appropriate proxy web page specifications 119               of the search criteria or query parameters are accomplished
   and their provisions to index generator 113 to generate indi            without resorting to the use of cookies (and client approval of
   ces 115, proxy web page specifications 119 are employed to              Such use). However, in alternate embodiments, some or all of
   create the associated query parameter values 117 for pre           15   the query parameters may be preserved and/or transferred
   filling forms and pre-store them with proxy server 106 for use          involving the use of cookies (and client approval of such use).
   during operation.                                                          Moreover, the present invention may be practiced with the
      Associating query parameter values 117 for pre-filling               preservation and transfer of other state information, in addi
   query forms may be stored on proxy servers 106 using any                tion to the search criteria. Furthermore, the present invention
   one of a number of data structures and/or organizations                 may also be practiced in conjunction with the employment of
   known in the art or to be designed, including but are not               one or more security techniques.
   limited to hash tables, flat files, relational databases, and so                          Example Computer System
   forth.
     FIGS. 6a and 6c illustrate one each, a source view of an                 FIG. 7 illustrates an example computing system suitable
   example pre-filled form 117a for the above described used car      25
                                                                           for use as either a client or to host the proxy function, the
   search example, and a source view of an example pre-filled              search engine or a web server to practice the present inven
   form 117b for the above described flight reservation example,           tion. As a client system, computing system 700 may be a
   to facilitate posting of associated query parameters of queries         desktop computer system, a laptop computer system, a tablet
   corresponding to two dynamically generated query answer                 computing device, a palm sized computing device, a wireless
   pageS.                                                             30
      As illustrated, pre-filled form 117a has the values “Ford'           mobile phone, a set-top box, an Internet appliance and the
   and "Focus' pre-selected for the Make and Model param                   like. As a server, computing system 700 may be a single or a
   eters. Further, pre-filled form 117a has the zip code value             cluster of computer systems.
   “22043 pre-set for the zip code parameter.                                 As shown, exemplary computing system 700 includes one
      Similarly, pre-filled form 117b has the parameters values       35
                                                                           or more processors 702 and system memory 704. Addition
   for the departing city, destination city, number of passenger,          ally, system 700 may include mass storage devices 706 (such
   whether it is a round trip reservation, departure date, return          as diskette, hard drive, CDROM and so forth), input/output
   date, and so forth pre-filled.                                          devices 708 (such as keyboard, cursor control and so forth)
      For ease of understanding, some of the less illustrative             and communication interfaces 710 (such as network interface
   source codes (in the “blank” areas) are omitted.                   40   cards, modems and so forth). The elements are coupled to
     FIGS. 6b and 6d illustrate the end user view of the corre             each other via system bus 712, which represents one or more
   sponding example pre-filled forms 117a and 117b for the                 buses. In the case of multiple buses, the buses are bridged by
   above described used car and flight reservation search                  one or more bus bridges (not shown).
   examples, when a user selects the index that effectively index             Each of these elements performs its conventional functions
   the corresponding dynamically generated query answer page.         45
                                                                           known in the art. In particular, system memory 704 and mass
      Those skilled in the art will appreciate that the examples           storage 706 are employed to store a working copy and a
   have been purposely kept simple for ease of understanding.              permanent copy of the programming instructions and/or data,
   Nevertheless, they convey the substances of the present                 implementing the teachings of the present invention (e.g. the
   invention, even though in practice, typically more query                enhanced indices of the search engine, the complementary
   parameters and query values are involved.                          50
                                                                           pre-filled forms, and so forth). The programming instructions
                                                                           may be instructions of any one of a number of known or to be
                             Operation                                     designed languages, including but are not limited to C, C++,
                                                                           Perl, Java, Javascript, XML, HTML and so forth. All or a
     Thus, during operation, on receipt of a set of search criteria        portion of the permanent copy of the programming instruc
   from a client 102, search service 104 is able to return a search   55
                                                                           tions/data may be loaded into mass storage 706 in the factory,
   answer page comprising indices indexing query answer web                in the field (via a distribution medium) or through communi
   pages that are not persistent, and are to be dynamically gen            cation interface 710 (from a distribution server (not shown)).
   erated.                                                                   The constitution of these elements 702-712 are known, and
     As described earlier, example search result web pages for             accordingly will not be further described.
   the earlier described examples, i.e. used car search and flight    60                      Alternate Embodiments
   schedule and availability search may comprise indices 502a
   502b and 502c-502d that advantageously index dynamically                   While the present invention has been described in terms of
   generated web pages, thereby overcoming the prior art defi              the foregoing embodiments, those skilled in the art will rec
   ciency of not having any index that indexes dynamically                 ognize that the invention is not limited to the embodiments
   generated web pages.                                               65   described. The present invention can be practiced with modi
     Further, on selection, the search criteria will be carried            fication and alteration within the spirit and scope of the
   forward, and incorporated into the dynamically generated                appended claims.
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 31 of 33 PageID #: 41


                                                            US 7,693,956 B2
                                  11                                                                    12
      In particular, while for ease of understanding, the search               the set of one or more associated parameters including at
   services and the proxy server have been described as two                    least one parameter variable corresponding to the at least
   separate entities, in alternate embodiments, the two may be                 one input field.
   combined, or one or more functions of one or more of search              2. The method of claim 1, wherein the second answer
   services and proxy server may be distributed among addi           5    including at least one input field includes a plurality of input
   tional implementation entities.                                        fields associated with the second information page, organized
     In one alternate embodiment, the search services and the             in one or more rows.
   proxy server may be effectively combined, by having the                  3. The method of claim 1, wherein the method further
   search services automatically select the indices that index the        comprises transmitting a query to the second information
   dynamically generated web pages, and cause the query result       10   location with whose second information page the input field
   web pages to be embedded as part of the search result page.            is associated, the query including one or more query param
   The query results may be embedded into the search result               eters, and the one or more query parameters including at least
   page as other “hits” (as example search result page 1002a              one value input through the at least one input field.
   illustrated in FIG.10a), or highlighted, e.g. placed before the           4. A computer implemented method comprising:
   normal “hits” (as example search result page 1002b in FIG.        15
                                                                             receiving by a search service computing server on the
   10b) or placed on the side of the normal “hits” (as example                  Internet, from a client device having access to the Inter
   search result page 1002c illustrated in FIG. 10c).                           net, a search request, wherein the search request
      Further, in alternate embodiments, the present invention                  includes a plurality of search criteria and directs the
   may also be Suitably implemented, at least in part, in firmware              search service computing server to search the Internet
   or hardware, or some suitable combination of at least two of                 for a plurality of information locations having informa
   the three. Such firmware or hardware embodiments may                         tion associated with the plurality of search criteria, the
   include programmable logic devices. Such as programmable                     plurality of search criteria including a first and a second
   array logic (PALS) and programmable logic arrays (PLAS).                     physical location name or identifier; and
   field programmable gate arrays (FPGAs), application specific              returning to the client device, in response to the search
   integrated circuits (ASICs), large scale integrated circuits      25
                                                                                request, by the search service computing server, an
   (LSIs), very large scale integrated circuits (VLSI) or the                   answer page having a plurality of answers identifying a
   like—to form the various types of modules, circuitry, control                plurality of information locations having information
   lers, routines and systems described and claimed herein.                     potentially associated with the first physical location,
                     Conclusion and Epilogue                         30
                                                                                the second physical location, or both, wherein at least a
                                                                               first of the answers associated with a first information
      Thus, it can be seen from the above descriptions, a novel                page of a first information location having information
   method, including associated apparatuses, for accessing deep                associated with the search criteria does not include any
   web information has been described. The description is to be                input field displayed on the answer page, and at least a
                                                                               second of the answers associated with a second infor
   regarded as illustrative instead of restrictive on the present    35
                                                                               mation page of a second information location having
   invention, which scope is set forth in the claims to follow.                information associated with the search criteria includes
     What is claimed is:
     1. A computer implemented method, comprising:                            at least one input field displayed on the answer page for
     receiving by a search service computer server on the Inter               entry of at least a flight departure date for a flight
        net, from a client device having access to the Internet, a   40
                                                                              between the first and second physical locations, the at
        search request, wherein the search request includes one               least one input field associated with the second informa
        or more search criteria and directs the search service                tion page;
       computing server to search the Internet for a plurality of           wherein the second answer is placed in the answer page
       information locations having information associated                     either ahead of or at a side of the first answer;
       with the plurality of search criteria; and                    45     wherein the second answer including at least one input
     returning to the client device, in response to the search                field further includes an index indexing to the second
       request, by the search service computing server, an                    information location from which the input field is gen
       answer page having a plurality of answers identifying a                erated, the index including the one or more search cri
       plurality of information locations on the Internet having              teria and a set of one or more associated parameters, and
        information associated with the one or more search cri       50       the set of one or more associated parameters including at
        teria, wherein at least a first of the answers associated             least one parameter variable corresponding to the at least
       with a first information page of a first information loca              one input field.
       tion having information associated with the search cri               5. The method of claim 4, wherein the at least a second
       teria does not include any input field displayed on the            answer including at least one input field, includes a plurality
       answer page, and at least a second of the answers asso        55   of input fields and configured to enable the user to further
       ciated with a second information page of a second infor            indicate a flight return date for flights between the first and
       mation location having information associated with the             second physical locations.
       search criteria includes at least one input field displayed           6. The method of claim 5, wherein the plurality of input
       on the answer page, the input field being associated with          fields are organized in one or more rows.
       the second information page;                                  60      7. The method of claim 5, wherein the plurality of input
     wherein the second answer is placed in the answer page               fields are organized into two rows, one row for indicating the
        either ahead of or at a side of the first answer;                 flight departure date and another row for indicating the flight
     wherein the second answer including at least one input               return date.
       field further includes an index indexing to the second               8. The method of claim 4, wherein the method further
       information location from which the input field is gen        65   comprises transmitting a query to the second information
       erated, the index including the one or more search cri             location from whose second information page the input field
       teria and a set of one or more associated parameters, and          is associated, the query including one or more query param
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 32 of 33 PageID #: 42


                                                       US 7,693,956 B2
                                13                                                               14
   eters, and the one or more query parameters including at least     10. The method of claim 4, wherein at least one of the first
   a flight departure date input through the at least one input     and second locations is an airport.
   field.
      9. The method of claim 4, wherein at least one of the first
   and second locations is a city.                                                         k   .   .   .   .
Case 2:20-cv-00139-JRG-RSP Document 1-1 Filed 05/06/20 Page 33 of 33 PageID #: 43


                               UNITED STATES PATENT AND TRADEMARK OFFICE
                                                          Certificate
       Patent No. 7,693,956 B2                                                                   Patented: April 6, 2010
         On petition requesting issuance of a certificate for correction of inventorship pursuant to 35 U.S.C. 256, it has
       been found that the above identified patent, through error and without any deceptive intent, improperly sets forth
       the inventorship.
       wAisingly, it is hereby certified that the correct inventorship of this patent is: Michael Z. Moricz, Bellevue,
           (US).
         Signed and Sealed this Twenty-eighth day of December 2010.
                                                                                                        ARIO ETIENNE
                                                                                           Supervisory Patent Examiner
                                                                                                          Art Unit 2457
                                                                                               Technology Center 2400
